DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on February 25, 2022, in which claims 1-20 were canceled and claims 21-40 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot necessitated by amendment.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-27, 29, and 34-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon US 5,508,786.
As to claim 21, Gordon discloses a method performed by one or more computing devices, the method comprising:
receiving, by the one or more computing devices. data indicating a request from a user for message data (see col.5, lines 62-67, col.6, lines 5-20, receiving a various communications for a user (subscriber)),
wherein the data indicating the request from the user comprises audio data for an utterance of the user that includes a spoken request for message data (see col.6, lines 5-20, the message communication can be voice or text),
in response to receiving the data indicating the request, obtaining, by the one or more computing devices, message data comprising a plurality of messages sent to the user (see col.5, lines 62-67, col.6, lines 2-20, 35-58, messages are from various message communications);
generating, by the one or more computing devices, a summary of the plurality of messages (see col.6, lines 42-53, summary of the various communication messages),
wherein when the plurality of messages are obtained from different messaging application (see 6, lines 42-53, messages are from various messaging programs),
the summary divides the plurality of messages into groups with each group corresponding to one of the different messaging applications (see col.6, lines 42-52 and col., Voice mail, E-mail, facsimiles and other message types can be received by the system for retrieval by the subscriber), and 
the summary in which the plurality of messages are divided into groups with each group corresponding to one of the different messaging applications is displayed at a single interface (see col.10, lines 35-65); and
providing, by the one or more computing devices, the summary for presentation in a response to the request from the user (see col.10, lines 35-65).

As to claim 23, Gordon discloses the method of claim 21, comprising obtaining a transcription of the utterance of the user using a speech recognition module of the one or more computers; wherein the message data is obtained based on the transcription of the utterance (see col.6, lines 5-20, the message communication can be voice or text),

As to claim 24, Gordon discloses the method of claim 21, wherein providing the summary for presentation comprises providing data causing the summary to be presented to the user using an audio interface (see col.6, lines 42-53, summary of the various communication messages).

As to claim 25, Gordon discloses the method of claim 21, wherein the summary includes at least a portion of each of multiple messages from the plurality of messages (see 6, lines 42-53, messages are from various messaging programs).

As to claim 26, Gordon discloses the method of claim 21, wherein the summary includes an indication of one or more senders of at least one message in the plurality of messages (see 6, lines 42-53, messages are from various messaging programs).

As to claim 27, Gordon discloses the method of claim 21, wherein the request is a request for e-mail messages, and the summary is a summary of e-mail messages (see col.6, lines 42-53, summary of the various communication messages).

As to claim 29, Gordon discloses the method of claim 21, wherein providing the summary for presentation comprises providing the summary for output by a display device (see col.10, lines 35-65).

As to claims 34, and 36-39, claims 34 and 36-39 are system for performing the method of claims 21, 23-27 and 29 above. They are rejected under the same rationale.

As to claim 40, claim 40 is a non-transitory computer readable media having stored therein instructions for executing the method of claims 21, 23-27 and 29 above. It is rejected under the same rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon US 5,508,786 in view of Yan et al., (hereinafter “Yan”) US 2015/0186538.
As to claim 28, Gordon discloses the invention as claimed except for the claimed wherein the e-mail messages are e-mail received within a predetermined time period prior to the request.
Meanwhile, Yan discloses the method of claim 27, wherein the e-mail messages are e-mail received within a predetermined time period prior to the request (see [0103], time period).
Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention was made to have modified the Gordon’s reference to receive e-mail within a predetermined time period prior to the request in order to enable reducing the gravitational force exerted on groups thereby managing the data to make effective use of available cloud-based solutions is reduced.

As to claim 30, Gordon discloses the invention as claimed except for the claimed wherein providing the summary for presentation comprises providing a digest card that includes textual and graphical content characterizing multiple messages sent to the user.
Meanwhile, Yan discloses the method of claim 21, wherein providing the summary for presentation comprises providing a digest card that includes textual and graphical content characterizing multiple messages sent to the user (see pars. [0040]-[0041], [0117]-[0119], displaying a preview of information in representative groups, which is referred to herein as clusters or an amalgamation which corresponding to different messaging platform).
Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention was made to have modified the Gordon’s reference to provide a digest card that includes textual and graphical content characterizing multiple messages sent to the user in order to enable reducing the gravitational force exerted on groups thereby managing the data to make effective use of available cloud-based solutions is reduced.
As to claim 31, Gordon discloses the invention as claimed except for the claimed wherein obtaining the messages comprises obtaining a set of messages that is limited to messages received within a particular period of time, wherein the particular period of time is not specified in the request.
Meanwhile, Yan discloses the method of claim 21, wherein obtaining the messages comprises obtaining a set of messages that is limited to messages received within a particular period of time, wherein the particular period of time is not specified in the request (see par. [0103], time period).
Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention was made to have modified the Gordon’s reference to obtain a set of messages that is limited to messages received within a particular period of time, wherein the particular period of time is not specified in the request in order to enable reducing the gravitational force exerted on groups thereby managing the data to make effective use of available cloud-based solutions is reduced.

As to claim 32, the combination of Gordon and Yan discloses the invention as claimed. In addition, Yan discloses the method of claim 31, wherein the particular period of time is a predetermined amount of time preceding the request (see par. [0103], time period).

As to claim 33, the combination of Gordon and Yan discloses the invention as claimed. In addition, Gordon discloses the method of claim 31, wherein the request identifies at least one of a specific sender, specific recipient, or specific messaging platform; wherein obtaining the message data comprises identifying, as the plurality of messages, a plurality of messages associated with the specific sender, specific recipient, and/or specific messaging platform (see col.10, lines 35-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,067,350 (involved in a long distance telephone communication system which is convenient and cost effective. This system advantageously combines or makes use of existing communication channels or networks. The system and method relies on an intermediate leg of the distribution network being an INTERNET segment. Conventional PSTN telephone communication is typically used for initial and final legs. Real time voice telephone communications are completed by the system. Telephone to telephone long distance communications use INTERNET between two commercial providers, with these commercial providers interacting seamlessly with conventional telephones, thereby making the system widely available to telephone subscribers.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 5, 2022